Name: Commission Regulation (EC) No 885/98 of 24 April 1998 on the sale, by tendering procedure, of beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: trade;  animal product;  trade policy;  economic geography;  marketing
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 124/4925. 4. 98 COMMISSION REGULATION (EC) No 885/98 of 24 April 1998 on the sale, by tendering procedure, of beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas the application of intervention measures in respect of beef has resulted in a build-up of stocks in several Member States; whereas outlets for these products exist in certain third countries; whereas, in order to prevent storage being prolonged excessively, part of these stocks should be sold by tendering procedure for export to those countries; whereas to permit the sale of meat of uniform quality, beef should be sold that was purchased under Article 6(b) of Regulation (EEC) No 805/68; Whereas the sale should be conducted in accordance with Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies (3), as last amended by Regulation (EC) No 2417/95 (4), in particular Titles II and III thereof, and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti- nation of products from intervention (5), as last amended by Regulation (EC) No 770/96 (6), subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those provided for in Article 8(1) of Regula- tion (EEC) No 2173/79; Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties which the application of this point is creating in the Member States concerned; Whereas, for administrative reasons, a minimum quantity should be set for tenders, taking into consideration normal commercial practice; Whereas, for practical reasons, export refunds will not be granted in respect of beef sold under this Regulation; whereas, however, successful tenderers will be required to apply for export licences for the quantity allocated, in accordance with Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (7), as last amended by Regulation (EC) No 759/98 (8); Whereas, in order to ensure that the beef sold is exported to the eligible third countries, provision should be made for a security to be lodged before the goods are taken over and the primary requirements should be determined; Whereas products from intervention stocks may in certain cases have undergone several handling operations; whereas, in order to contribute to their satisfactory presentation and marketing, it seems appropriate to authorise the repackaging of the products in certain speci- fied circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of intervention products bought in under Article 6(b) of Regulation (EEC) No 805/68, of approximately:  600 tonnes of bone-in beef held by the Spanish inter- vention agency,  600 tonnes of bone-in beef held by the French inter- vention agency. Detailed information concerning the quantities is given in Annex I. 2. The beef shall be exported to the zone 08 destina- tions referred to in Annex II to Commission Regulation (EC) No 125/98 (9).(1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 248, 14. 10. 1995, p. 39. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. (7) OJ L 143, 27. 6. 1995, p. 35. (8) OJ L 105, 4. 4. 1998, p. 7. (9) OJ L 11, 17. 1. 1998, p. 20. ¬ ¬EN Official Journal of the European CommunitiesL 124/50 25. 4. 98 3. Subject to the provisions of this Regulation, the sale shall be conducted in accordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof, and Regulation (EEC) No 3002/92. Article 2 1. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall take the place of a notice of open invita- tion to tender. The intervention agencies concerned shall draw up a notice of invitation to tender setting out in particular:  the quantities of beef put up for sale, and  the deadline and place for the submission of tenders. 2. Particulars of the quantities and the place where the products are stored may be obtained by interested parties at the addresses given in Annex II. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it also in other ways. 3. For each product mentioned in Annex I, the inter- vention agencies shall sell first the meat which has been stored the longest. 4. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 4 May 1998. 5. Tenders shall be valid only if they concern a quantity of not less than 15 tonnes. 6. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the interven- tion agency concerned in a sealed envelope bearing a reference to the Regulation concerned. The sealed en- velope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4. 7. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which store the products are held. 8. Notwithstanding Article 15(1) of Regulation (EEC) No 2173/79, the security shall be ECU 12 per 100 kilo- grams. Applications for export licences as referred to in Article 4(2) shall constitute a primary requirement in addition to those laid down in Article 15(3) of Regulation (EEC) No 2173/79. 9. Notwithstanding Article 18(1) of Regulation (EEC) No 2173/79 the time limit for taking over meat sold pursuant to this Regulation shall be 45 days from the day of the notification referred to in Article 11 of the same Regulation. Article 3 1. Member States shall provide the Commission with particulars of the tenders transmitted not later than the second working day following the deadline for the submission of tenders. 2. Following scrutiny of the tenders, a minimum sales price shall be set for each product or no award shall be made. Article 4 1. The intervention agency shall make the notification referred to in Article 11 of Regulation (EEC) No 2173/79 to each tenderer by fax. 2. Successful tenderers shall apply within five working days of the date of notification as referred to in paragraph 1 for one or more export licences as referred to in the first indent of Article 8(2) of Regulation (EC) No 1445/95 to cover the quantity awarded. Applications shall be accom- panied by the fax referred to in paragraph 1 and shall contain in box 7 the name of one of the zone 08 coun- tries referred to in Article 1(2). In addition, box 20 of the applications shall contain the following:  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 885/98]  Interventionsvarer uden restitution (forordning (EF) nr. 885/98)  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 885/98]  Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã  Ã Ã µ µÃ ²Ã ±Ã Ã ·r Ã Ã Ã Ã Ã ¹r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã  Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹- Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 885/98]  Intervention products without refund [Regulation (EC) No 885/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 885/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 885/98]  Producten uit interventievoorraden zonder restitutie (Verordening (EG) nr. 885/98)  Produtos de intervenÃ §aÃ o sem restituiÃ §aÃ o [Regulamento (CE) nÃ « 885/98]  Interventiotuotteita  ei vientitukea (Asetus (EY) N:o 885/98)  Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 885/98]. ¬ ¬EN Official Journal of the European Communities L 124/5125. 4. 98 Article 5 1. A security designed to guarantee exports to the third countries referred to in Article 1(2) shall be given by the buyer before the goods are taken over. Importation into one of those countries shall constitute a primary require- ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). 2. The security referred to in paragraph 1 shall be per tonne:  the difference between the tender price per tonne and ECU 2 700 for bone-in hindquarters,  the difference between the tender price per tonne and ECU 1 800 for bone-in forequarters. Article 6 The competent authorities may permit products from intervention whose packaging is torn or soiled to be put up, under their supervision and before being presented for dispatch at the customs office of departure, in new packaging of the same type. Article 7 No export refund shall be granted in respect of meat sold under this Regulation. The removal order referred to in Article 3(1)(b) of Regula- tion (EEC) No 3002/92, the export declaration and, where appropriate, the control copy T5 shall contain one of the following entries:  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 885/98]  Interventionsvarer uden restitution (forordning (EF) nr. 885/98)  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 885/98]  Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã  Ã Ã µ µÃ ²Ã ±Ã Ã ·r Ã Ã Ã Ã Ã ¹r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã  Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹- Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 885/98]  Intervention products without refund [Regulation (EC) No 885/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 885/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 885/98]  Producten uit interventievoorraden zonder restitutie (Verordening (EG) nr. 885/98)  Produtos de intervenÃ §aÃ o sem restituiÃ §aÃ o [Regulamento (CE) nÃ « 885/98]  Interventiotuotteita  ei vientitukea (Asetus (EY) N:o 885/98)  Interventionsprodukt utan exportbidrag [FÃ ¶rordning (EG) nr 885/98]. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 205, 3. 8. 1985, p. 5. ¬ ¬EN Official Journal of the European CommunitiesL 124/52 25. 4. 98 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ±Ã Ã ¿r µ Ã Ã µÃ »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos (1) Produkter (1) Erzeugnisse (1) Ã Ã Ã ¿Ã Ã ¹ Ã Ã ¿Ã ½Ã Ã ± (1) Products (1) Produits (1) Prodotti (1) Producten (1) Produtos (1) Tuotteet (1) Produkter (1) Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã  Ã Ã ± ÃÃ Ã ¿Ã  Ã Ã µÃ ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ¿Ã Ã ·Ã Ã ± (Ã  Ã Ã ¿Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben FRANCE  Quartiers avant 222  Quartiers arriÃ ¨re 378 ESPA Ã¯ ¿ ½NA  Cuartos delanteros 200  Cuartos traseros 400 (1) VÃ ©anse los Anexos V y VII del Reglamento (CEE) no 2456/93 (DO L 225 de 4. 9. 1993, p. 4), cuya uÃ ltima modificaciÃ ³n la constituye el Reglamento (CE) no 2602/97 (DO L 351 de 23. 12. 1997, p. 20). (1) Se bilag V og VII til forordning (EÃF) nr. 2456/93 (EFT L 225 af 4. 9. 1993, s. 4), senest Ã ¦ndret ved forordning (EF) nr. 2602/97 (EFT L 351 af 23. 12. 1997, s. 20). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 (ABl. L 225 vom 4. 9. 1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2602/97 (ABl. L 351 vom 23. 12. 1997, S. 20). (1) Ã Ã » Ã Ã µÃÃ µ ÃÃ ±Ã Ã ±Ã Ã  Ã Ã · µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿ Ã Ã (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 (Ã Ã  L 225 Ã Ã ·r 4. 9. 1993, Ã . 4), Ã Ã ¿ÃÃ r Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹ Ã Ã ·Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã Ã ¹Ã ± Ã ±Ã Ã Ã ¿ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2602/97 (Ã Ã  L 351 Ã Ã ·r 23. 12. 1997, Ã . 20). (1) See Annexes V and VII to Regulation (EEC) No 2456/93 (OJ L 225, 4. 9. 1993, p. 4), as last amended by Regulation (EC) No 2602/97 (OJ L 351, 23. 12. 1997, p. 20). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 (JO L 225 du 4. 9. 1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2602/97 (JO L 351 du 23. 12. 1997, p. 20). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 (GU L 225 del 4. 9. 1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2602/97 (GU L 351 del 23. 12. 1997, pag. 20). (1) Zie de bijlagen V en VII van Verordening (EEG) nr. 2456/93 (PB L 225 van 4. 9. 1993, blz. 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2602/97 (PB L 351 van 23. 12. 1997, blz. 20). (1) Ver anexos V e VII do Regulamento (CEE) nÃ « 2456/93 (JO L 225 de 4. 9. 1993, p. 4). Regulamento com a uÃ ltima redacÃ §aÃ o que lhe foi dada pelo Regulamento (CE) nÃ « 2602/97 (JO L 351 de 23. 12. 1997, p. 20). (1) Katso asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4. 9. 1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2602/97 (EYVL L 351, 23.12.1997, s. 20) liitteitÃ ¤ V ja VII. (1) Se bilaga V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2602/97 (EGT L 351, 23.12.1997, s. 20). ¬ ¬EN Official Journal of the European Communities L 124/5325. 4. 98 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã Ã Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã Ã Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã ±Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §aÃ o  Interventioelinten osoitteet  Interventionsorganens adresser ESPA Ã¯ ¿ ½NA FEGA (Fondo EspanÃ ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33